DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and claims filed on December 20, 2021.  Claims 1-8, 10-11, 24-25, 30 and 45-51 are now pending in the present application. This Action is made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, 24-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over R1-167707 (“Initial performance evaluation of different beamforming options for NR synchronization signals”, 22-26 Aug 2016), in view of R1-167525 (“Beam Sweeping Design Issues in NR”, 22nd - 26th August 2016), and R1-162895 (“Support for Beam Based Common Control Plane in 5G New Radio”, 11th- 15th April 2016).
Regarding claim 1, the R1-167707 document teaches a method comprising:
transmitting, in a wireless network, a synchronization signal block via a set of one or more beams (read as “initial performance evaluation results of ” (Section(s) 1-2, pages 1-2)); and 
transmitting a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams (read as Tx/Rx beamforming options (Section 2, pages 1-2) For example, “The Rx beam switching time is chosen equal to the OFDM symbol duration and the number of Rx beams equals to Nb – 1 to achieve the full Rx beam sweeping within NR SS burst.”(Section 2, page 2)), 
However, the R1-167707 document fails to explicitly teach the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of paging data via the set of one or more beams.
The R1-167525 document teaches the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of data (read as data channel (Fig.6)) via the set of one or more beams. (read as “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a basic beam switching unit for creating multiple sub-frames capable of carrying reference signals as taught by the R1-167525 document within the devices exchanging NR 
However, the R1-167707 document and the R1-167525 document fail to explicitly teach a dynamic size beam sweeping resource for transmission of paging data.
The R1-162895 document teach a dynamic size beam sweeping resource for transmission of paging data (read as Sweeping subframes (Section 3, page(s) 3); For example, “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Regarding claim 2, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3) 
However, the R1-167707 document and the R1-162895 document fail to explicitly teach wherein a presence of the dynamic size beam sweeping resource depends on the beam sweeping scheduling block.
The R1-167525 document teaches a method wherein a presence of the dynamic size beam sweeping resource depends on the beam sweeping scheduling block. (read as beam sweeping region configuration (Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for configuring a Beam Sweeping Region as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 3, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3) 
However, the R1-167707 document and the R1-162895 document fail to explicitly teach wherein the beam sweeping scheduling block, which corresponds to the synchronization signal block, is transmitted as part of the synchronization signal block, or is time division multiplexed or frequency division multiplexed with the synchronization signal block.
The R1-167525 document teaches a method wherein the beam sweeping scheduling block, which corresponds to the synchronization signal block, is transmitted as part of the synchronization signal block, or is time division multiplexed or frequency division multiplexed with the synchronization signal block. (read as different TDM based configurations for the sweeping region  (Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for configuring a Beam Sweeping Region with different TDM as taught by the R1-167525 document within the devices exchanging NR synchronization signals 
Regarding claim 4, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3) 
However, the R1-167707 document and the R1-162895 document fail to explicitly teach wherein the synchronization signal block comprises at least synchronization signals and beam specific reference signals associated with each beam of the set of one or more beams.
The R1-167525 document teaches a method wherein the synchronization signal block comprises at least synchronization signals and beam specific reference signals associated with each beam of the set of one or more beams. (read as beam sweeping region with synchronization signal and reference signal(s) (Fig.6, Section 5, page 5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with synchronization signal and reference signal(s) as taught by the R1-167525 document within the devices 
Regarding claim 5, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3) 
However, the R1-167707 document and the R1-162895 document fail to explicitly teach wherein the beam sweeping scheduling block is part of a sweeping downlink control channel.
The R1-167525 document teaches a method wherein the beam sweeping scheduling block is part of a sweeping downlink control channel. (read as Beam Sweeping Region Frame structure with common control/data channel  (Fig.6, Section 5, pages 4-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices 
Regarding claim 6, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
However, the R1-167707 document fails to explicitly teach wherein the beam sweeping scheduling block comprises at least one of the following: 
information identifying the dynamic size beam sweeping resource; 
information identifying a start of the dynamic size beam sweeping resource; and
information identifying a size of the dynamic size beam sweeping resource.
The R1-167525 document teach a method wherein the beam sweeping scheduling block comprises at least one of the following: 
information identifying the dynamic size beam sweeping resource; 
information identifying a start of the dynamic size beam sweeping resource; and
information identifying a size of the dynamic size beam sweeping resource. (read as essential system information in a beam sweeping framework (Fig(s).1 and 6; Section 1, pages 1-2 and Section 4, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and  the function for configuring a Beam Sweeping Region as taught by the R1-167525 
Regarding claim 7, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5) 
However, the R1-167707 document and the R1-167525 document fail to explicitly teach a method further comprising: 
transmitting, by a base station to a user device, the paging data via the set of one or more beams and the dynamic size beam sweeping resource.
The R1-162895 document teaches a method further comprising: 
transmitting, by a base station to a user device, the paging data via the set of one or more beams and the dynamic size beam sweeping resource. (read as DL paging (Section 3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common 
Regarding claim 8, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) Also, the R1-167707 document teaches a method wherein the transmitting the synchronization signal block comprises transmitting a first synchronization signal block via a first set of one or more beams and a second synchronization signal block via a second set of one or more beams (Fig(s).1 and 3); and
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
However, the R1-167707 document and the R1-167525 document fail to explicitly teach wherein the transmitting a beam sweeping scheduling block comprises:
transmitting a first beam sweeping scheduling block corresponding to the first synchronization signal block, via the first set of one or more beams, the first beam 
transmitting a second beam sweeping scheduling block corresponding to the second synchronization signal block, via the second set of one or more beams, 
the second beam sweeping scheduling block scheduling a second dynamic size beam sweeping resource for transmission of the paging data via the second set of one or more beams.
The R1-162895 document teaches a method wherein the transmitting a beam sweeping scheduling block comprises:
transmitting a first beam sweeping scheduling block corresponding to the first synchronization signal block, via the first set of one or more beams, the first beam sweeping scheduling block scheduling a first dynamic size beam sweeping resource for transmission of the paging data via the first set of one or more beams (read as sweeping frame with DL paging (Section 3, page 3)); and
transmitting a second beam sweeping scheduling block corresponding to the second synchronization signal block, via the second set of one or more beams, the second beam sweeping scheduling block scheduling a second dynamic size beam sweeping resource for transmission of the paging data via the second set of one or more beams. (read as sweeping frame with DL paging (Section 3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for configuring a Beam Sweeping Region as taught by the R1-167525 
Regarding claim 10, and as applied to claim 1 above, The R1-167707 document, as modified by  the R1-167707 document and the R1-162895 document, teaches a method wherein the transmitting a synchronization signal block comprises at least one of the following: 
transmitting, by a base station to a user device in a wireless network, a synchronization signal block via a set of one or more beams (Fig(s).1-3; Section(s) 1-2, pages 1-2); 
transmitting, by a base station to a relay node in a wireless network, a synchronization signal block via a set of one or more beams;
transmitting, by a relay node to a user device in a wireless network, a synchronization signal block via a set of one or more beams; and 
transmitting, by a first relay node to a second relay node in a wireless network, a synchronization signal block via a set of one or more beams. 
Regarding claim 11, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, ” (Fig.6, Section 5, pages 4-5)
However, the R1-167707 document and the R1-167525 document to explicitly teach wherein the transmitting a beam sweeping scheduling block comprises at least one of the following: 
transmitting, by a base station to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams;
transmitting, by a base station to a relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams;
transmitting, by a relay node to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams; and
transmitting, by a first relay node to a second relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam 
The R1-162895 document teaches a method wherein the transmitting a beam sweeping scheduling block comprises at least one of the following: 
transmitting, by a base station to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams (read as sweeping subframe with DL paging (Section 3, page 3));
transmitting, by a base station to a relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams;
transmitting, by a relay node to a user device, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams; and
transmitting, by a first relay node to a second relay node, a beam sweeping scheduling block corresponding to the synchronization signal block, via the set of one or more beams, the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of the paging data via the set of one or more beams.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a 
Regarding claim 24, the R1-167707 document teach a method comprising:
receiving a plurality of beam sweeping scheduling blocks (read as a base station capable to send a UE “different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig.3; Section(s) 1-2, pages 1-2)), 
receiving a plurality of synchronization signal blocks (a base station capable to send NR Synchronization Signal to a UE (Fig.3; Section(s) 1-2, pages 1-2), 
However, the R1-167707 document fails to explicitly teach the synchronization signal blocks including synchronization signals and beam specific reference signals;
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic 
selecting, based on a measurement of signals of at least one of the synchronization signal blocks and the scheduling information, 
one of the dynamic size beam sweeping resources to receive the paging data.
The R1-167525 teaches the synchronization signal blocks including synchronization signals and beam specific reference signals (read as Synchronization Block with a reference signal (Fig.6, Section 5, pages 4-5));
each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of the data via a set of one or more beams (read as Beam Sweeping Region Frame structure with data channel  (Fig.6, Section 5, pages 4-5)); and 
selecting, based on a measurement of signals of at least one of the synchronization signal blocks and the scheduling information, one of the dynamic size beam sweeping resources to receive the data. (read as beam switching unit (Section 5, pages 4-5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught 
However, the R1-167707 document and the R1-167525 document fail to explicitly teach a dynamic size beam sweeping resource for transmission of paging data, and one of the dynamic size beam sweeping resources to receive the paging data.
The R1-162895 document teach a dynamic size beam sweeping resource for transmission of paging data (read as Sweeping subframes (Section 3, page(s) 3); For example, “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)) and 
one of the dynamic size beam sweeping resources to receive the paging data.(read as “UE can receive all the common control signalling of the sweeping subframe from one block only. From each block UE can also to derive BS configuration and operating mode (e.g. number of antenna ports at BS, number of beams at BS, number of sweeping blocks per sweeping subframe(s), etc).” (Section 3, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the 
Regarding claim 25, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
However, the R1-167707 document and the R1-167525 document fail to explicitly teach receiving the paging data via the selected dynamic size beam sweeping resources. 
The R1-162895 document teaches a method for receiving the paging data via the selected dynamic size beam sweeping resources. (read as “UE can receive all the common control signalling of the sweeping subframe from one block only. From each block UE can also to derive BS configuration and operating mode (e.g. number of antenna ports at BS, number of beams at BS, number of sweeping blocks per sweeping subframe(s), etc).” (Section 3, pages 3-4) Also, “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible ”(Section 3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 30, and as applied to claim 24 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) Also, the R1-167707 document teaches receiving, by a user device from a base station, a plurality of synchronization signal blocks (Fig(s)1-3),
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5) Also, the R1-167525 teaches method 
However, the R1-167707 document and the R1-167525 document fail to explicitly teach a plurality of synchronization signal blocks, including synchronization signals and beam specific reference signals; and
receiving, by the user device, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of the paging data via a set of one or more beams.
The R1-162895 document teaches method of receiving, by the user device, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of the paging data via a set of one or more beams. (read as “UE can receive all the common control signalling of the sweeping subframe from one block only. From each block UE can also to derive BS configuration and operating mode (e.g. number of antenna ports at BS, number of beams at BS, number of sweeping blocks per sweeping subframe(s), etc).” (Section 3, pages 3-4) Also, “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible ”(Section 3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by R1-167707 document for the purpose of improving beam sweeping performance of devices in a communication network.
Regarding claim 45, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
However, the R1-167707 document and the R1-167525 document fail to explicitly teach wherein the paging data transmitted via the one or more beams have variable size.
The R1-162895 document teach a method wherein the paging data transmitted via the one or more beams have variable size.(read as “Sweeping subframes with configurable allocation can be used for UL random access channel, ”(Section 3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Claims 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over R1-167707 (“Initial performance evaluation of different beamforming options for NR synchronization signals”, 22-26 Aug 2016), in view of R1-167525 (“Beam Sweeping Design Issues in NR”, 22nd - 26th August 2016), R1-162895 (“Support for Beam Based Common Control Plane in 5G New Radio”, 11th- 15th April 2016), and Murray et al. (U.S. Patent Application Publication # 2020/0404617 A1).
Regarding claim 46, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, ” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising scheduling a different sized beam sweeping mini-slot for transmission of paging data.
Murray et al. teach a method further comprising scheduling a different sized beam sweeping mini-slot for transmission of paging data.(read as “utilize the available resource elements according to paging message size, mini-slot based paging may be used.”(Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Regarding claim 47, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising scheduling a mini-slot for the paging data outside a downlink control channel region in a slot that includes the mini-slot.
Murray et al. teach a method further comprising scheduling a mini-slot for the paging data outside a downlink control channel region in a slot that includes the mini-slot. (read as mini-slot for paging (Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR 
Regarding claim 48, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising scheduling multiple mini-slots for the paging data within a same slot.
Murray et al. teach a method further comprising scheduling multiple mini-slots for the paging data within a same slot. (read as mini-slot for paging (Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the 
Regarding claim 49, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible ”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising including, in a sweeping downlink control channel, a start time of a mini-slot for the paging data.
Murray et al. teach a method further comprising including, in a sweeping downlink control channel, a start time of a mini-slot for the paging data. (read as mini-slot for paging (Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Regarding claim 50, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, ” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising scheduling a mini-slot for the paging data, the mini-slot also including downlink data. 
Murray et al. teach a method further comprising scheduling a mini-slot for the paging data, the mini-slot also including downlink data. (read as mini-slot for paging (Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Regarding claim 51, and as applied to claim 1 above, The R1-167707 document teaches “initial performance evaluation results of different ” (Fig(s).1-3; Section(s) 1-2, pages 1-2)
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5)
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3)
However, the R1-167707 document, the R1-167525 document, and the R1-162895 document fail to explicitly teach further comprising scheduling a mini-slot for the paging data, the mini-slot not including a downlink control channel portion.
Murray et al. teach a method further comprising scheduling a mini-slot for the paging data, the mini-slot not including a downlink control channel portion. (read as mini-slot for paging (Paragraph [0375]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a mini-slot for paging as taught by Murray et al., the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document, and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR .
Response to Arguments
3.	Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive.
The Applicant argues, see Page 7 states “The art does not disclose, "the beam sweeping scheduling block scheduling a dynamic size beam sweeping resource for transmission of paging data via the set of one or more beams"”
The examiner respectfully disagrees since The R1-167707 document teaches “initial performance evaluation results of different beamforming options used for NR synchronization signal (NR SS) transmission and reception.” (Fig(s).1-3; Section(s) 1-2, pages 1-2) For example, the R1-167707 document teaches a TRP (e.g.: base station) capable of communicating with one or more UEs (Fig.3) . It would have been obvious that in 5G NR RAN (Fig.3) that the TRP be equipped with at least one scheduling function to coordinate communications with one or more of the UEs.
The R1-167525 document teach “Basic beam switching unit in the sweeping beam region should preferably be a multiple of sub-frames, thereby allowing the beam sweeping region to serve as a periodic control anchor.” (Fig.6, Section 5, pages 4-5) For example, the R1-167525 document teaches “Switching beam every symbol makes the beam sweeping region interval shorter. However, it also limits the amount of ”(Section 5, page 4) Also, the R1-167525 document teaches a TRP and UE. (Fig.3) It would have been obvious that the TRP be capable of executing the beam switching unit to manage beam sweeping region intervals to be used to send payload (e.g.: data) to the UE. The examiner equates the R1-167525 document’s TRP capable of executing a beam switching unit with applicant’s beam sweeping scheduling block concept.
The R1-162895 document teach “Sweeping subframes with configurable allocation can be used for UL random access channel, and possible also for DL paging and provisioning of additional system information in broadcast manner if needed.”(Section 3, page 3) For example, the R1-162895 document teaches digital transceiver architectures that may be incorporated into a base station. (Fig.2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a sweeping subframe with DL paging information as taught by the R1-162895 document and the function for generating a Beam Sweeping Region frame with common control/data channel as taught by the R1-167525 document within the devices exchanging NR synchronization signals as taught by the R1-167707 document for the purpose of enhancing subframes with dedicated signaling for devices in a communication network.
Murray is not available as a reference to reject claims 46-51” Also, the Applicant argues, see Page 8 states “Murray was filed on February 2, 2018, after the effective filing date of claims 46-51. U.S. Provisional Application No. 62/453,880, to which Murray claims priority and which was filed on February 2, 2017, does not make any disclosure or mention of mini-slots, as recited in claims 46-51. Thus, U.S. Provisional Application No. 62/453,880 does not disclose the limitations of claims 46-51, …” 
The examiner respectfully disagrees since Murray et al. U.S. Provisional Application No. 62/453,880 teach “a paging channel burst can be configured to support mini-slots or short TTI.”(page 38, Paragraph [00152]) Therefore, the Murray et al. reference still qualifies as a reference to be used to reject claims 45-51.
CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nekovee (U.S. Patent Application Publication # 2016/0353467 A1) teach “an adaptive and distributed solution to beam sequence selection is provided whereby each 5G base station dynamically adapts scheduling of beams to its own users.”(Fig.4; Paragraph [0064])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 17, 2022